Opinión disidente del
Juez Asociado Señor Negrón Fernández.
El derecho a pensión de un empleado retirado involun-tariamente bajo las disposiciones de la sección 8 de la Ley núm. 23 de 16 de julio de 1935 no le puede ser confiscado por mero fiat administrativo. Para que se le pueda privar de ese derecho, el Estado tiene que dar cumplimiento estricto a las condiciones que, como requisitos sine qua non, establece la referida ley para el cese de dicha pensión. Esas condi-ciones son las siguientes: (1) Que la Comisión de Servicio Civil (hoy Oficina de Personal, Ley núm. 345 de 12 de mayo de 1947 (1) pág. 595), certifique el nombre del pensionado al Jefe del Departamento en que vacare una plaza igual a similar a la que desempeñaba el empleado a la fecha de su retiro involuntario; (2) Que el Jefe de dicho Departamento nombre al empleado para dicha vacante; y (3) Que el em-pleado así nombrado decline dicho nombramiento.
El requisito número (1) fué, a mi juicio, cumplido, pues la Oficina de Personal certificó al Comisionado de lo Interior el nombre del peticionario para la plaza de Ingeniero Civil IV, aun cuando se alega que dicha plaza no era una “igual o similar” a la que desempeñaba anteriormente. Esta cues-tión no es, a mi juicio, materia sujeta a determinación judicial, háyase o no seguido por el peticionario trámite admi-nistrativo previo. Por su carácter eminentemente técnico, el poder legislativo delegó la función de clasificar, asignar y reasignar los puestos en el servicio público al Director de la Oficina de Personal — y, en apelación, a la Junta de Personal, hasta que esa función le fué eliminada por la Ley núm. 406 de 11 de mayo de 1951' — y no dió revisión judicial contra esas actuaciones administrativas. Dichas actuaciones,, por su naturaleza, no constituyen materia que requiera cons-titucionalmente revisión judicial. Estep v. United States, *283327 U.S. 114, 90 L. ed. 567; Schwartz, A Decade of Administrative Laxo; 1942-1951, 51 Mich. L. Rev. 775, 837, cf. Board of Governors of the Federal Reserve System v. Agnew, 329 U.S. 441, 91 L. ed. 408. Y aunque la ausencia en un estatuto de disposiciones expresas sobre revisión judicial no impide dicha revisión en casos apropiados, sí la impide en uno como el presente en el que se llama al tribunal a hacer determinaciones técnicas que no son propias del poder judicial y sí, en el ejercicio del poder legislativo delegado, de la agencia administrativa encargada de ello por ley.
El peticionario tenía status ante la Comisión de Servicio Civil (Oficina de Personal), derivado de la propia Ley de Retiro, para tener derecho a ser oído ante la Junta de Personal, en revisión administrativa de la determinación técnica hecha por el Director, la cual le fué comunicada oportuna-mente. Él no acudió ante, dicha Junta y ahora desea una revisión judicial, no autorizada por el estatuto, para susti-tuir la revisión administrativa. No está favorecido, en ese extremo, por la ley. Como pensionado, él no puede tener más derechos, respecto a la clasificación o asignación del puesto para el cual fué certificado, que los derechos que tie-nen los demás empleados respecto a la clasificación o asig-nación de los puestos que de hecho desempeñan. Cuando fué aprobada la Ley núm. 23 de 16 de julio de 1935 — que impone por su sección 8 a la Comisión de Servicio Civil (Oficina de Personal) el deber de certificar para un cargo “igual o similar” al empleado que disfruta de pensión por retiro invo-luntario — estaba en vigor la Ley de Servicio Civil, núm. 88 de 11 mayo de 1931 (pág. 535), cuyas secciones 13, 14 y 15 conferían a dicha Comisión la facultad de clasificar, asig-nar y agrupar los puestos en el servicio público en forma similar a la conferida por la Ley núm. 345 de 1947 al Director de Personal. Al confiar el legislador, por la Ley de Retiro, la determinación de la naturaleza “igual o similar” del cargo para el cual debería ser certificado el empleado retirado involuntariamente, a la Comisión de Servicio Civil, *284o sea, a la agencia administrativa autorizada por ley para clasificar los puestos públicos, reconoció como aplicables, para los fines de la Ley de Retiro en cuanto a dicho extremo, las determinaciones técnicas de la Comisión (hoy Oficina de Personal) así como los trámites que la Ley de Servicio Civil (hoy Ley de Personal) pudiera proveer para su revisión, si alguna, integrando de ese modo un sistema racional y coor-dinado para el funcionamiento eficiente de ese aspecto de la Ley de Retiro, en armonía con el propósito esencial de la Ley de Servicio Civil.
El requisito número (2), a mi juicio, no fué cumplido. El estatuto fija el deber de nombrar — ya tenía la facultad para ello — en el Jefe del Departamento en que hubiera vacado la plaza. Cuando la Asamblea Legislativa sitúa el poder de nombramiento en un funcionario público, ese poder no es delegable por dicho funcionario, ni puede ejercerse a su nom-bre por persona otra alguna, a menos que algún estatuto lo autorice a ello expresamente. Tal estatuto no existe en nuestra legislación.
No siendo delegable el poder de nombramiento, que en el caso de autos correspondía al entonces Comisionado de lo Interior, ni autorizando la Ley al Oficial Administrativo de dicho Departamento a extender nombramiento alguno, ni por sí ni a nombre del Comisionado, es evidente que la carta de 7 de abril de 1948 de dicho Oficial Administrativo notifi-cando al peticionario que debía presentarse el 12 de dicho mes “a tomar posesión”, no es ni constituye, ni puede ser ni constituir, un nombramiento del Comisionado de lo Interior, en el cumplimiento estricto del deber fijádole por la sec-ción 8 de la Ley que nos ocupa, de que nombrara al peticio-nario en el cargo para el cual le fué certificado. A lo sumo, dicha carta podría considerarse como una notificación de la intención del Comisionado de extenderle nombramiento el día 12 de abril, según reconoce la propia opinión del Tribunal al afirmar que es de presumirse que en esa fecha el Comi-sionado “le hubiera extendido nombramiento para el cargo *285que se le ofrecía”. Pero la sección 8 de la Ley no se cum-ple con presunciones, ni con el anuncio de sucesos futuros, a través de la notificación de la intención de nombrar. La ley requiere actos afirmativos consumados tanto de parte dé-la autoridad nominadora como de parte del empleado pen-sionado, para que pueda privarse a éste de su pensión. Los-hechos alegados en la demanda demuestran incumplimiento, por parte del Comisionado, del deber de nombramiento im-puéstole por ley. La magnitud del error en que incurre el Tribunal en su opinión de hoy toma proporciones alarmantes si nos detenemos a pensar que estamos ante una moción para desestimar, y que, pasando por alto las reglas que deben regir el caso en esta etapa del procedimiento, González v. Hawayek, 71 D.P.R. 528; Boulon v. Pérez, 70 D.P.R. 988, se interpretan las alegaciones de la demanda en contra del derecho que se reclama, cerrando así las puertas de los. tribunales a la oportunidad de corregir una equivocación o de reparar una injusticia.
No habiéndose dado-cumplimiento al requisito número (2), es obvio que el requisito número (3) no pudo haberse cum-plido. La cartá del peticionario de 12 de abril de 1948 no contiene indicio alguno que indique que él' declina un nom-bramiento. Si el español ha de entenderse-en el significado que las- palabras de nuestro rico idioma tienen, la expresión de inconformidad con una cosa que se va a hacer, no equivale a la renuncia en la participación de la cosa una. vez hecha. Dicha carta podría caracterizarse, más bien, como una noti-ficación de apelación — erróneamente radicada con el Comi-sionado — de la.decisión del Director de Personal. .
Por último, quiero sólo apuntar una razón adicional que a mi juicio justifica la revocación de la sentencia. Bajo las alegaciones de la demanda, la carta del Oficial Administra-tivo .al peticionario requiriéndole que se presentara el día 12 “a tomar posesión” le fué enviada el 7 de abril — cinco días antes. El 15 de abril, ocho días desde que el Oficial Admi-nistrativo escribió su carta, la Junta de Retiro tomó acción *286eliminando el nombre del peticionario de la lista de pensio-nados a partir del primero del mismo mes, lo cual comunicó a éste en dicha fecha. Independientemente del hecho de que la actuación de la Junta afectó retroactivamente — desde el primero de abril — el derecho del peticionario a su pensión, es posible que éste fuera privado de la misma prematura-mente y sin autoridad de ley, pues aún en el supuesto de que la carta del Oficial Administrativo constituyera el nom-bramiento que el Comisionado venía obligado a extender bajo la sección 8 de referencia, en ausencia de una comunicación en que el peticionario declinara el mismo, el artículo 208 del Código Político, según enmendado por la Ley de 6 de marzo de 1909 (pág. 145), en relación con el 186, según enmendado por la Ley núm. 93 de 13 de mayo de 1936 ((1) pág. 491) — ambos vigentes en la fecha antes mencionada— le confería un término de quince días para prestar juramento y tomar posesión del cargo, término éste del que se hizo —en el supuesto que indicamos — caso omiso tanto en la carta de 7 de abril al requerírsele que se presentara el 12 “a tomar posesión” como en la de la Junta de Retiro del día 15 de abril al notificársele la eliminación de su nombre de la lista de pensionados.
Los hechos alegados en la demanda son suficientes para establecer causa de acción, llámesele mandamus, sentencia declaratoria o simplemente acción civil, pues claramente in-dican (1) que no hubo nombramiento a favor del peticiona-rio; (2) que éste no declinó nombramiento alguno; (3) que en el supuesto que hubiera habido nombramiento, se limitó al peticionario en el término de ley para prestar juramento y tomar posesión del cargo y (4) que se privó al peticionario prematuramente, por la Junta de Retiro, de la pensión que disfrutaba. Si en esas condiciones declaramos que el peti-cionario no tiene derecho a su día en corte, la regresión en nuestro concepto básico de justicia es evidente.